NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                        2008-3171

                                  BRUCE W. PATTON,

                                                             Petitioner,

                                            v.

             NATIONAL AERONAUTICS AND SPACE ADMINISTRATION,

                                                             Respondent.


      Christopher F. Attig, Attig Law Firm, PLLC, of Dallas, Texas, argued for petitioner.

       Jane W. Vanneman, Senior Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for respondent.
With her on the brief were Gregory G. Katsas, Assistant Attorney General, Jeanne E.
Davidson, Director, and Todd M. Hughes, Deputy Director. Of counsel was Brian T.
Edmunds, Trial Attorney.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2008-3171


                               BRUCE W. PATTON,

                                                     Petitioner,

                                          v.

            NATIONAL AERONAUTICS AND SPACE ADMINISTRATION,

                                                     Respondent.




                                  Judgment


ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           AT3443070621-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, SCHALL, and GAJARSA, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED January 15, 2009                     /s/ Jan Horbaly
                                          Jan Horbaly, Clerk